OPINION OF COURT.
The following is taken, verbatim, from the opinion.
Vj.CKERY, J.
The suit was piedicated upon the right of the plaintiff to recover the money that he had paid, because he was a minor at the time the automobile was purchased. One cannot read this record without coming to the Conclusion that the evidence is overwhelming on the p oposition that he was a minor, and no attempt was made to show that this automobile was a necessary in his position of life. The *809court seems to have taken the view that because he represented his age to be that of 21, he was estopped from denying it afterwards; that even though he we:e only a minor, he nevertheless could not recover. This is not the law. The only question was whether he was a minor or not. The court decided that because the young man stated his age to be 21, that he was estopped from disputing it thereafter, and rendered judgment in favor'of th" Barnes Motor Co.
We think this judgment was erroneous and not sustained by law.
The leading authoiity in this state, and any other state for that matter, is the case of Lemon v. Beeman, 45 OS. 506, and if the court and lawyers would take the trouble to read that case, they will see where they are in error in the judgment of this case.
The judgment will be reversed and the case remanded to the Municipal Court for a new trial.
(Sullivan, PJ. and Levine, J., concur.)